IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                              NO. 2017-WC-01394-COA

ROSE COX                                                                APPELLANT

v.

MEMORIAL HOSPITAL AT GULFPORT                                             APPELLEE

DATE OF JUDGMENT:                        10/03/2017
TRIBUNAL FROM WHICH                      MISSISSIPPI WORKERS’ COMPENSATION
APPEALED:                                COMMISSION
ATTORNEYS FOR APPELLANT:                 CAROLINE JANE SCOTT
                                         ROGEN K. CHHABRA
ATTORNEY FOR APPELLEE:                   RONALD T. RUSSELL
NATURE OF THE CASE:                      CIVIL - WORKERS’ COMPENSATION
DISPOSITION:                             AFFIRMED: 07/24/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE IRVING, P.J., WILSON AND TINDELL, JJ.

      TINDELL, J., FOR THE COURT:

¶1.   Following a work-related compensable injury, Rose Cox filed a claim seeking

permanent-partial disability benefits. After the administrative judge (AJ) denied Cox’s

claim, she appealed to the Mississippi Workers’ Compensation Commission (Commission).

The Commission affirmed the AJ’s findings, and Cox then appealed to this Court. Finding

no error, we affirm the Commission’s judgment.

                                        FACTS

¶2.   At the time of her injury, Cox had been employed for two years as a distribution

technician at Memorial Hospital (Memorial) in Gulfport, Mississippi. On May 8, 2014, Cox
was leaving work and walking to the employee parking lot when a vehicle struck her. The

collision injured Cox’s legs and pelvis. Dr. Inez Kelleher, an orthopedic surgeon affiliated

with Memorial, performed surgery on Cox. Following surgery, Cox underwent inpatient-

rehabilitation treatment at Memorial. In addition to Dr. Kelleher, Cox received treatment

from Dr. Lee Voulters, a neurologist who oversaw her rehabilitation.

¶3.    At the hearing, the only medical evidence Cox submitted to the AJ consisted of the

following: (1) Dr. Kelleher’s work-release form, (2) Dr. Voulters’s final report, and (3) Dr.

Voulters’s letter assigning Cox a permanent partial impairment (PPI) rating. The March 3,

2015 work release from Dr. Kelleher released Cox to return to work without any restrictions.

Six days later, on March 9, 2015, Dr. Voulters found that Cox had reached maximum

medical improvement (MMI). Dr. Voulters’s final report stated that Cox had recovered well

from her injury and achieved a functional status comparable to her pre-injury baseline level.

Dr. Voulters opined that Cox should be able to resume her pre-injury position. Dr. Voulters

further noted that Cox was able to squat well and ambulate without any assistive device. The

only restrictions Dr. Voulters assigned Cox were no crawling or activities on her knees. On

April 2, 2015, Dr. Voulters signed a letter assigning Cox a PPI of three percent for her body

as a whole.

¶4.    After Dr. Voulters placed her on MMI, Cox returned to her position at Memorial on

April 14, 2015, and she performed the same tasks as she had before her injury. While Cox

initially earned the same hourly wage rate she had previously earned, she eventually received

a wage increase based upon a good evaluation from her supervisor at the end of 2015. At the



                                             2
hearing on October 11, 2016, Cox testified that, since returning to work in April 2015, she

had neither taken time off nor sought additional treatment related to her injury. She further

testified that she did not need her cane to assist her at work and had never used a walker at

work. Although she sometimes rested when her legs hurt and used a cart to help her

distribute medical supplies, Cox testified that she was able to timely complete her assigned

tasks and had not received any work-related complaints.

¶5.    Cox’s supervisor, Mary Bradley, confirmed that Cox returned to the same position she

held prior to the accident and performed the same tasks. According to Bradley, several carts

were available to help all the employees in Cox’s department distribute hospital supplies, and

she stated that she did not notice Cox rely on the carts more often following her injury.

Bradley testified that she observed Cox for several weeks upon Cox’s return to evaluate

Cox’s post-injury capabilities. Bradley stated that Cox never failed to perform any assigned

tasks, never expressed concerns about her work assignments, never complained about injury-

related issues, and never missed work due to such issues. Based upon her observations,

Bradley concluded that Cox could satisfactorily perform all her job requirements. Bradley

further testified that Cox had not received any reprimands since returning to work. Bradley

instead characterized Cox as a valuable and knowledgeable employee whom she would “hire

. . . again today if [Cox] reapplied tomorrow . . . .”

¶6.    Cathy Wood, who served as Memorial’s vice president of human resources, also

testified that Cox returned to work full time after her injury without any restrictions. Wood

confirmed that Cox performed the same pre-injury tasks at the same hourly wage rate and had



                                               3
received no work-related complaints since returning from her injury. Like Bradley, Wood

testified that Cox received a wage increase after returning to work based on her favorable

performance evaluation.

¶7.    Based on the evidence and testimony presented at the hearing, the AJ found Cox

suffered no loss in wage-earning capacity. As a result, the AJ denied Cox’s claim for

permanent-partial disability benefits. Following Cox’s appeal, the full Commission affirmed

the AJ’s findings. Aggrieved, Cox timely appeals to this Court.

                                       DISCUSSION

¶8.    Cox concedes her post-injury return to work at the same or greater wage rate created

a presumption of no loss in wage-earning capacity.1 However, Cox argues she presented

sufficient evidence to rebut the presumption. She therefore asserts the Commission erred by

affirming the AJ’s denial of her claim for permanent-partial disability benefits.

¶9.    “It is the claimant’s burden to establish her entitlement to compensation, and the

question of the existence and extent of any permanent disability arising out of a work-related

injury is a question of fact for the Commission to determine based on the evidence before it.”

Sampson v. MTD Prods., 225 So. 3d 541, 543-44 (¶9) (Miss. Ct. App. 2017) (quoting

Robinette v. Henry I. Siegal Co., 801 So. 2d 739, 743 (¶7) (Miss. Ct. App. 2000)). This

Court applies “a substantial-evidence standard to review a workers’ compensation case . . . .”

Leflore Cty. Bd. of Sup’rs v. Golden, 169 So. 3d 882, 885 (¶8) (Miss. Ct. App. 2014). The



       1
         See Hudspeth Reg’l Ctr. v. Mitchell, 202 So. 3d 609, 610 (¶7) (Miss. 2016)
(recognizing that a rebuttable presumption of no loss of wage-earning capacity arises when
an injured employee returns to work and receives the same or higher rate of pay).

                                              4
Commission constitutes “the trier and finder of facts.” Id. When substantial evidence

supports the Commission’s decision, we remain bound by the Commission’s findings “even

though the evidence would convince us otherwise, were we the factfinder.” Id. However,

we review questions of law de novo. Id.

¶10.   In the present case, Cox’s medical evidence supported the Commission’s finding that

Cox failed to prove a permanent impairment. The medical evidence established that Dr.

Kelleher released Cox on March 3, 2015, to return to work without any restrictions. Dr.

Voulters, who oversaw Cox’s rehabilitation, also concluded in his March 9, 2015 report that

Cox “ha[d] made a good recovery” and could return to her pre-injury position. Dr. Voulters

found Cox had reached MMI, and on April 2, 2015, he assigned Cox a three-percent

impairment to her body as a whole. The only restrictions Dr. Voulters placed on Cox were

no crawling or activities on her knees. However, neither party offered evidence to show that

Cox’s job responsibilities ever required such tasks.

¶11.   In addition, Cox’s own testimony failed to support her contention that she sustained

a permanent impairment and suffered a loss of wage-earning capacity. Cox returned to work

full time on April 14, 2015, and she resumed her pre-injury position as a distribution

technician. Cox performed the same tasks and initially received the same hourly wage rate

that she had prior to her injury. Then, following a favorable performance evaluation from

her supervisor at the end of 2015, Cox received an increase in her hourly wage rate. At the

time of the hearing on October 11, 2016, Cox still earned this increased wage rate and had

received no work reprimands or complaints. In addition, Cox testified that, after reaching



                                             5
MMI and returning to work, she never took time off or sought further medical treatment due

to her injuries. Furthermore, Cox stated that she had been able to timely complete her work

duties without the assistance of a cane or walker.

¶12.   Upon review, we find substantial evidence supported the Commission’s decision to

affirm the denial of Cox’s claim for permanent-partial disability benefits. We therefore

conclude this argument lacks merit.

                                      CONCLUSION

¶13.   Because substantial evidence supported the Commission’s decision to uphold the

denial of Cox’s benefits claim, we find no error. We therefore affirm the Commission’s

judgment.

¶14.   AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR,
WILSON, GREENLEE AND WESTBROOKS, JJ., CONCUR.




                                             6